Citation Nr: 1020738	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-08 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for service-connected headaches due to undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1987 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  
This claim was previously remanded by the Board in March 2009 
for additional evidentiary development.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2004 at 
the RO in Muskogee, Oklahoma.  A written transcript of that 
hearing was prepared and a copy of this transcript has been 
incorporated with the evidence of record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in October 2003 increasing the 
Veteran's disability evaluation to 50 percent for his 
service-connected headaches due to undiagnosed illness.  
While this represents a full grant of benefits under the 
applicable Diagnostic Code, the Veteran has argued that he is 
entitled to an extraschedular evaluation in excess of 50 
percent due to hospitalization and impact on employment.  
This claim, therefore, is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's migraine headaches do not result in significant 
impairment on employment or frequent hospitalization.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of the maximum 
50 percent disability evaluation have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  A letter 
provided to the Veteran in August 2003 partially satisfied 
these requirements, as it informed the Veteran of the need to 
demonstrate a worsening of his disability.  Even though the 
Veteran was not provided with the proper notice until after 
the initial adjudication of his claim, the claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a SOC or supplemental statement of the 
case (SSOC), is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in May 2002, November 2002, September 2008, and 
May 2009, and VA has obtained these records.  VA has also 
obtained the records of the Veteran's outpatient treatment 
with VA and has incorporated the Veteran's private medical 
evidence into the record.  Significantly, neither the Veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Under 38 C.F.R. § 3.321(b)(1) disability ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

For historical purposes, the Veteran was granted service 
connection for an undiagnosed illness manifested by headaches 
in an October 1995 rating decision.  A 10 percent disability 
rating was assigned under Diagnostic Code 8100, effective as 
of November 2, 1994.  Subsequently, in an October 2003 rating 
decision, the Veteran's disability rating was increased to 50 
percent, effective as of January 31, 2003.  The Board notes 
that a 50 percent disability rating is the maximum disability 
rating available under Diagnostic Code 8100.  Therefore, the 
Veteran is arguing that he is entitled to an extraschedular 
evaluation in excess of 50 percent for his migraine 
headaches.  Specifically, according to the Veteran's July 
2007 Appeal to the Board (Form 9), the Veteran believes he is 
entitled to such evaluation due to impact on employment and 
hospitalization due to seizures.  However, even when 
considering this evidence, an extraschedular evaluation in 
excess of 50 percent is not warranted.  

The Veteran was afforded a VA examination for his headaches 
in May 2002.  The Veteran reported having daily headaches 
with nausea and photophobia.  The examiner diagnosed the 
Veteran with chronic daily headaches with a combination of 
muscle tension and migraine components.  The Veteran 
underwent another VA examination in November 2002.  The 
Veteran reported daily headaches that become severe depending 
on the activities he was undertaking.  The Veteran indicated 
that he was treating his headaches with Extra Strength 
Tylenol at this time.  The examiner diagnosed the Veteran 
with migraine headaches, and opined that the Veteran could 
perform his daily activities without any limitations or 
restrictions and could perform his chosen occupation without 
any limitations or restrictions as well.  

In April 2003, the Veteran underwent a private 
electroencephalogram (EEG).  The interpreting physician 
concluded that the EEG results were abnormal.  The physician 
concluded that the Veteran was suffering from a mild to 
moderate degree of diffuse encephalopathy.  

A private medical record from the Comanche County Hospital 
dated July 2006 demonstrates that the Veteran was 
hospitalized with severe headaches.  It was noted that the 
Veteran had an episode of seizures in the emergency room with 
symptoms of nausea and visual field scotomata.  There are 
also records from November 2002 and December 2002 suggesting 
that the Veteran was hospitalized, but these records indicate 
that the Veteran's hospitalization was due to an accidental 
drug overdose as he was trying to self-medicate due to his 
headaches.  Therefore, the Veteran was not hospitalized due 
to his headaches, but rather because of ingesting an excess 
of pain medication.  

The record also contains a number of private treatment 
records from July 2006 through April 2009.  While many of 
these records pertain to a nonservice-connected back 
condition, a number of them reference the Veteran's migraine 
headaches.  The record demonstrates that the Veteran went to 
the emergency room in January 2009 for headaches.  The 
Veteran reported having a sharp intermittent headache 
throughout the day that was a 6 out of 10 in pain.  The 
Veteran was discharged the same day and noted to be in stable 
condition.  The Veteran was seen again for increased 
headaches in April 2009, but CT examination of the head was 
normal.  It was also noted that the high density seen in the 
subarachnoid space during a prior CT scan of July 2006 had 
completely resolved.  

The Veteran was afforded an additional VA examination for his 
migraine headaches in May 2009.  The Veteran reported that he 
suffered from daily headaches that felt like a constant 
throbbing pain.  The Veteran also report nausea associated 
with his headaches, as well as associated photophobia, 
phonophobia and kinesophobia.  The Veteran reported that his 
headaches increased to a 10 out of 10 once a week with 
associated nausea and seizure-like episodes.  The examiner 
noted that the Veteran was hospitalized for his headaches in 
2002, 2005 and 2006, but it was noted that the 2002 
hospitalization was for lower back pain as well as headaches.  
The examiner further indicated that the Veteran had been 
unemployed since 1993, but this was due to a spinal 
condition.  The examiner concluded that the Veteran's 
headaches were not responsible for his quitting work in 2003.  
The examiner diagnosed the Veteran with migraines and chronic 
daily headaches.  The examiner opined that the Veteran's 
migraines resulted in moderately severe incapacitation 
approximately once per week.  The examiner concluded that the 
Veteran experienced occupational impairment related to his 
headaches approximately once per week due to pain.  As such, 
it was the examiner's opinion that the Veteran's occupational 
impairment was moderate.  The examiner also noted that the 
Veteran was hospitalized for his headaches at an approximate 
rate of once or twice per decade.  

In conclusion, the evidence does not suggest that the 
Veteran's case is so exceptional as to render the rating 
criteria found in Diagnostic Code 8100 insufficient.  
Specifically, the evidence does not suggest such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  According to the May 2009 VA 
examiner, the Veteran suffered "moderate" occupational 
employment.  A 50 percent disability evaluation is meant to 
compensate a Veteran with occupational impairment, or, severe 
economic inadaptability.  See 38 C.F.R. § 4.124a.  The May 
2009 VA examiner also noted that the Veteran originally quit 
working in 1993 due to a nonservice-connected back 
disability, rather than because of his migraines.  

In addition, the record demonstrates that the Veteran has 
only been hospitalized for his headaches on a few occasions 
over the past decade.  This does not arise to such a level of 
frequency as to render the rating criteria of Diagnostic Code 
8100 insufficient.  Migraine headaches with very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a.  As such, the evidence 
demonstrates that the Veteran's symptomatology is 
appropriately addressed by the applicable rating criteria.  

The Board recognizes that VA received a letter from a private 
physician with the initials D.S. dated January 2003.  
According to Dr. S, the Veteran's headaches were severe and 
disabling, and were responsible for economic inadaptability.  
Dr. S also noted that the Veteran's headaches interfered with 
his regular daily activities and that they were disabling 
most days of the week.  Finally, Dr. S indicated that the 
Veteran had been hospitalized at least once for his 
headaches.  While the Board has considered this letter, it 
does not suggest that the Veteran's migraine headaches are so 
exceptional as to render the rating criteria insufficient.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  As such, Dr. S's statement suggests that the 
Veteran's headaches are properly rated as 50 percent 
disabling, and this statement does not provide any evidence 
to suggest that the Veteran's migraines are so exceptional as 
to warrant extraschedular evaluation.  

The Board understands that the Veteran believes he is 
entitled to a disability rating in excess of 50 percent for 
his headaches.  The Veteran indicated in his July 2007 appeal 
to the Board that he suffered from constant headaches that 
prevented him from obtaining employment.  The Veteran also 
reported that he had been hospitalized for his headaches in 
the past, and as such, was entitled to a disability rating in 
excess of 50 percent.  However, as already noted, a 50 
percent disability rating is meant to compensate a Veteran 
for headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a.  Therefore, the 
Veteran's testimony does not suggest entitlement to a higher 
disability rating, since the Veteran's described 
symptomatology is represented by a 50 percent disability 
rating.  

As a final matter, the Board has considered whether a claim 
for total disability benefits based on individual 
unemployability is warranted.  The Court has held that TDIU 
is an element of an increased rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  However, as indicated 
above, the Veteran's May 2009 VA examination notes that the 
Veteran has been unemployed since 1993 as a result of a 
nonservice-connected back disability.  In addition, the VA 
examiner concluded that the Veteran only suffered from 
moderate, rather than total, occupational impairment.  Since 
there is no evidence to suggest that the Veteran is 
unemployable as a result of his service-connected migraine 
headaches, further consideration of this matter is not 
warranted. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability evaluation in excess of 50 percent for 
headaches due to undiagnosed illness must be denied.




ORDER

Entitlement to a disability evaluation in excess of 50 
percent for service-connected headaches due to undiagnosed 
illness is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


